          Case 1:20-cr-00238-NONE-SKO Document 177 Filed 03/01/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone:     (559) 497-4000
   Facsimile:     (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 1:20-CR-00238-NONE-SKO
11
                                   Plaintiff,               STIPULATION REGARDING EXCLUDABLE
12                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                              FINDINGS AND ORDER
13
   KENNETH BASH,                                            DATE: March 3, 2021
14 TODD MORGAN,                                             TIME: 1:00 p.m.
   STEPHANIE MADSEN,                                        COURT: Hon. Sheila K. Oberto
15 MARLON PALMER,
   SAMANTHA BOOTH,
16 JAMES ARMSTRONG,
   BROCK LARSON,
17 JACOB RENSHAW,
   AMANDA GOURLEY,
18
                                  Defendants.
19

20
            This case is set for status conference on March 3, 2021. On May 13, 2020, this Court issued
21
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
22
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
23
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
24
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
25
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00238-NONE-SKO Document 177 Filed 03/01/21 Page 2 of 5


 1 were entered to address public health concerns related to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).
10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
27 by the statutory rules.

28          In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00238-NONE-SKO Document 177 Filed 03/01/21 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                               STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 7 through defendants’ counsel of record, hereby stipulate as follows:

 8          1.     By previous order, this matter was set for status on March 3, 2021.

 9          2.     By this stipulation, defendants now move to continue the status conference until June 16,

10 2021, and to exclude time between March 3, 2021, and June 16, 2021, under 18 U.S.C. § 3161(h)(7)(A),

11 B(iv) [Local Code T4].

12          3.     The parties agree and stipulate, and request that the Court find the following:

13                 a)      The government has represented that the discovery associated with this case

14          includes reports, photographs, and audio files and is voluminous. This discovery has been either

15          produced directly to counsel and/or made available for inspection and copying, and the

16          production of or availability of more discovery is anticipated.

17                 b)      Counsel for defendants desire additional time to further review discovery, discuss

18          potential resolution with defendants and the government, and investigate and prepare for trial.

19                 c)      Counsel for defendants believe that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                 d)      The government does not object to the continuance.

23                 e)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00238-NONE-SKO Document 177 Filed 03/01/21 Page 4 of 5


 1          et seq., within which trial must commence, the time period of March 3, 2021 to June 16, 2021,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6                 g)      The parties also agree that this continuance is necessary for several reasons,

 7          including but not limited to, the need to permit time for the parties to exchange supplemental

 8          discovery, engage in plea negotiations, and for the defense to continue its investigation and

 9          preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

10          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14
      Dated: February 24, 2021                                MCGREGOR W. SCOTT
15                                                            United States Attorney
16
                                                              /s/ STEPHANIE M. STOKMAN
17                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
18

19
      Dated: February 24, 2021                                /s/ W. SCOTT QUINLAN
20                                                            W. SCOTT QUINLAN
21                                                            Counsel for Defendant
                                                              KENNETH BASH
22

23    Dated: February 24, 2021                                /s/ MARC DAYS
                                                              MARC DAYS
24                                                            Counsel for Defendant
                                                              TODD MORGAN
25

26    Dated: February 24, 2021                                /s/ BARBARA O’NEILL
                                                              BARBARA O’NEILL
27
                                                              Counsel for Defendant
28                                                            STEPHANIE MADSEN


      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:20-cr-00238-NONE-SKO Document 177 Filed 03/01/21 Page 5 of 5


 1
     Dated: February 24, 2021                       /s/ ROGER WILSON
 2                                                  ROGER WILSON
                                                    Counsel for Defendant
 3
                                                    MARLON PALMER
 4

 5   Dated: February 24, 2021                       /s/ MONICA BERMUDEZ
                                                    MONICA BERMUDEZ
 6                                                  Counsel for Defendant
                                                    SAMANTHA BOOTH
 7

 8   Dated: February 24, 2021                       /s/ STEVE CRAWFORD
                                                    STEVE CRAWFORD
 9                                                  Counsel for Defendant
10                                                  AMANDA GOURLEY

11
     Dated: February 24, 2021                       /s/ KEVIN LITTLE
12                                                  KEVIN LITTLE
                                                    Counsel for Defendant
13                                                  JAMES ARMSTRONG
14   Dated: February 24, 2021                       /s/ CAROL MOSES
15                                                  CAROL MOSES
                                                    Counsel for Defendant
16                                                  BROCK LARSON

17
     Dated: February 24, 2021                       /s/ CARRIE MCCREARY
18                                                  CARRIE MCCREARY
                                                    Counsel for Defendant
19                                                  JACOB RENSHAW
20
21                                      FINDINGS AND ORDER
22

23 IT IS SO ORDERED.

24 Dated:    March 1, 2021                              /s/   Sheila K. Oberto   .
25                                             UNITED STATES MAGISTRATE JUDGE

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
30   PERIODS UNDER SPEEDY TRIAL ACT
